Citation Nr: 1422129	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-33 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation (rating) in excess of 30 percent for superior segmental trapezius muscle strain.

2.  Entitlement to an initial disability evaluation (rating) in excess of 10 percent for left wrist strain.

3.  Entitlement to an initial compensable evaluation (rating) for right wrist strain.

4.  Entitlement to an initial disability evaluation (rating) in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial disability evaluation (rating) in excess of 10 percent for traumatic brain injury (TBI) with headaches.

6.  Entitlement to service connection for lumbosacral strain.

7.  Entitlement to service connection for a bilateral hip disability.

8.  Entitlement to service connection for an upper respiratory infection.

  
REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 2002 to June 2006.  He served in Iraq and was awarded the Combat Action Ribbon.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Oakland, California, Regional Office (RO), which, in pertinent part, granted service connection for TBI, assigning a 10 percent disability rating, effective October 26, 2007; the RO denied service connection for an upper respiratory infection, lumbosacral strain, and bilateral hip strain with chronic pain.
 
In February 2014, the Veteran presented testimony during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of an initial disability rating in excess of 10 percent for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  At the February 2014 videoconference Board hearing, the Veteran specifically withdrew the issues of a higher initial rating for trapezius muscle strain, a higher initial rating for left wrist strain, an initial compensable rating for right wrist strain, and a higher initial rating for PTSD.

2.  The Veteran engaged in combat with the enemy.

3.  The Veteran sustained a low back injury during service.  

4.  The Veteran sustained a bilateral hip injury during service.  

5.  The Veteran has currently diagnosed lumbosacral strain.

6.  The Veteran has a current bilateral hip disability, diagnosed as left hip arthralgia and right hip arthropathy.  

7.  Lumbosacral strain is related to service.

8.  The bilateral hip disability, diagnosed as strain, is related to service.

9.  The Veteran sustained an upper respiratory infection in service.

10.  The Veteran does not have a current disability of an upper respiratory infection.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the issues of a higher initial rating for trapezius muscle strain, a higher initial rating for left wrist strain, an initial compensable rating for right wrist strain, and a higher initial rating for PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbosacral strain have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hip strain have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 

4.  The criteria for service connection for an upper respiratory infection have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues of Initial Ratings

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, at the February 2014 videoconference Board hearing, withdrew the issues of a higher initial rating for trapezius muscle strain, a higher initial rating for left wrist strain, an initial compensable rating for right wrist strain, and a higher initial rating for PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed without prejudice.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The timely October 2007 notice letter sent prior to the initial denial of the claims for service connection fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the Board hearing, the undersigned VLJ identified the issues on appeal and, in pertinent part, suggested that the Veteran obtain evidence of current diagnoses of lumbosacral strain, a bilateral hip disability, and an upper respiratory infection and medical opinions linking the diagnoses to the in-service event.  For these reasons, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) have been fulfilled.

VA's duty to assist has also been met.  The Veteran was afforded February 2008 and July 2011 VA examinations.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The examination reports reflect that all relevant testing was performed and findings advanced.     

The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

Neither lumbosacral strain, a bilateral hip disability (diagnosed as left hip arthralgia and right hip arthropathy), including strain, nor an upper respiratory infection constitute a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Lumbosacral Strain and a Bilateral Hip Disability

Initially, the Board finds the Veteran served in Iraq and engaged in combat with the enemy during service, as evidenced by receipt of the Combat Action Ribbon for service.  In-service occurrences reported by a veteran that are consistent with the circumstances, conditions, or hardships of such combat will be considered to have actually occurred.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Based on the Veteran's documented combat service and the Veteran's testimony at the February 2014 Board hearing, the Board finds that an incident occurred in which the Veteran's low back and hips were injured in service when a mortar hit his Humvee, from which the Veteran was thrown.  The Veteran is competent to report on the mortar blasts and the low back and hip injuries in service.  See Bennett v. Brown, 
10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran engaged in combat, the Board accepts as credible the Veteran's assertion of a low back and bilateral hip injury in service as consistent with the duties and circumstances of his service.  See 
38 U.S.C.A. § 1154(b).  A June 2005 service treatment further reflects the Veteran's assertion of in-service injury to his low back.  It reveals that the in-service examiner advanced a contemporaneous impression of low back strain.

The Board finds that the Veteran has a current disability of lumbosacral strain and a bilateral hip disability, diagnosed as left hip arthralgia, right hip arthropathy, and bilateral hip strain.  The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current lumbosacral strain and bilateral hip disability are related to service.  

The evidence showing both current diagnoses and relationships to service includes a February 2008 VA examination report.  The lumbosacral spine was clinically evaluated as normal, with full range of motion.  X-rays of the lumbosacral spine were normal.  The February 2008 VA examiner advanced a diagnosis of lumbosacral strain.  The February 2008 VA examination report reveals bilateral hip range of motion as 120 degrees flexion, 30 degrees extension, 20 degrees adduction, 40 degrees abduction, 60 degrees external rotation, and 40 degrees internal rotation.  The VA examiner advanced a diagnosis of bilateral hip strain with chronic daily pain.  In addition, a February 2014 private treatment letter indicates that the Veteran has currently diagnosed right hip arthropathy and left hip arthralgia.  

The February 2008 VA examiner opined that the lumbosacral strain and bilateral hip strain were at least as likely a result of the Veteran's service.  The VA examiner's opinions are competent and probative medical evidence because it is factually accurate, as it appears the VA examiner had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated, albeit brief, nexus opinion.  

There is no other competent medical opinion of record against the claim that directly addresses the etiologies of the Veteran's lumbosacral strain and bilateral hip disability.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for lumbosacral strain and a bilateral hip disability, diagnosed as left hip arthralgia, right hip arthropathy, and bilateral hip strain, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Upper Respiratory Infection

After a review of all the evidence, the Board finds that the weight of the evidence is against a finding of current disability of an upper respiratory infection.  The evidence shows that the Veteran sustained an upper respiratory infection in service, but does not have a current disability of an upper respiratory infection.

A December 2005 service treatment record reveals a diagnosis for an upper respiratory infection.  The service separation examination report conveys that the Veteran had bronchitis during service, the symptoms of which the Veteran reported had improved.  A February 2008 VA examination report indicates that the Veteran's upper respiratory infection was asymptomatic.  The VA examiner opined that history of upper respiratory infections were resolved.  In a July 2011 VA examination report, the VA examiner noted that the Veteran had been treated for "intermittent aspiration of liquids" and that speech therapy helped alleviate the associated symptoms.  The July 2011 VA examiner further noted that the Veteran had experienced occasional choking when swallowing liquids and that the Veteran was last treated for aspiration pneumonia in late 2009.

The Veteran has not asserted that he has a currently diagnosed upper respiratory infection or respiratory disability.  During the February 2014 Board hearing, the Veteran testified that he had been diagnosed with and treated for pneumonia several times during service for approximate two-year period.  He further testified that subsequent to filing the October 2007 claim for benefits, a speech therapist evaluated and treated him for a swallowing problem, resulting in "walking pneumonia."  He stated that the swallowing issue was resolved and that the pneumonia had subsided, but that he still experiences dyspnea when walking up and down the stairs.  At the February Board 2014 hearing, the Veteran denied currently receiving treatment for an upper respiratory condition and stated that he was advised not to over exert himself to avoid dyspnea.  

Subsequent to the February 2014 Board hearing, the Veteran submitted a private medical letter evidencing the current diagnoses on appeal.  Absent from the private medical letter was a diagnosis for an upper respiratory infection.  The Board finds that if the Veteran had, in fact, been suffering from an upper respiratory infection or experiencing related symptomatology, it is highly likely that he would have mentioned it during the examination from which the clinical findings were made and later noted in the February 2014 private medical letter.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Because the Veteran does not have a current "disability" of the upper respiratory system, the Board finds that a preponderance of the evidence is against granting service connection for an upper respiratory infection.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeals for a higher initial rating for trapezius muscle strain, a higher initial rating for left wrist strain, an initial compensable rating for right wrist strain, and a higher initial rating for PTSD are dismissed.

Service connection for lumbosacral strain is granted.

Service connection for bilateral hip strain is granted.  

Service connection for an upper respiratory infection is denied.


REMAND

Rating TBI with Headaches

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran last underwent a VA TBI examination in July 2011.  Although the mere passage of time is insufficient to require a new VA examination, where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, VA must provide a new examination.  See Palczewski v. Nicholson, 
21 Vet. App. 174 (2007), see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992).

At the July 2011 VA medical examination, the Veteran reported mild memory impairment.  At the February 2014 Board hearing, the Veteran testified that he is currently experiencing short-term memory loss especially and that his memory loss has progressively worsened.  He stated that he is unable to read at length and recall what he just read.  He also stated that he is being treated by a private physician for memory loss.  He testified that the inability to use assistive devices to walk has worsened.

VA regulations regarding the handling of TBI claims were revised in September 2008.  See 38 CFR § 4.124a (2013); 73 Fed. Reg. 54693 -54708 (Sept. 23, 2008).  In October 2008, VA also revised the TBI examination guidelines.  The revised regulations provide for three main areas of dysfunction that may result from a TBI and have profound effects on functioning, including cognitive, emotional or behavioral, and physical dysfunction, each of which may require evaluation.  See 
38 C.F.R. § 4.124a , Diagnostic Code 8045 (2013).  In light of the suggestion of worsening of memory loss, a new VA TBI examination is warranted to help measure any worsening since the last VA TBI examination.

Accordingly, the issue of a higher initial disability rating for TBI is REMANDED for the following actions:

1.  Request from the Veteran the proper authorization forms allowing for the procurement of treatment records from any private health care provider who may have provided treatment for TBI.  Upon receipt of the appropriate releases, the RO should then contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record.  

2.  Then schedule the Veteran for a VA TBI examination to determine the current level of impairment related to TBI.  In evaluating the Veteran, the VA examiner also should consider the three main areas of dysfunction listed in the rating criteria under 38 C.F.R. § 4.124a that may have resulted from the Veteran's TBI:  cognitive, emotional/behavioral, and physical.  If deemed necessary, additional evaluation in one or more of these areas of dysfunction should be obtained so that there may be a complete picture of the Veteran's current residuals of TBI. 

The current Compensation and Pension Examination TBI Examination Guidelines should be followed.  All indicated tests and studies are to be performed.  A notation to the effect that the record review took place should be included in the report of the examiner.

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative. 

3.  After the completion of the above, readjudicate the issue of a higher initial disability rating for TBI.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


